Citation Nr: 1223376	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-36 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to a cerebrovascular accident with seizures.

2.  Entitlement to service connection for a cerebrovascular accident with seizures, to include as due to a traumatic brain injury (TBI).

3.  Entitlement to service connection for a cognitive disorder (previously characterized as bilateral hearing loss), to include as due to a TBI.

4.  Entitlement to service connection for a disability manifested by a loss of vision, to include as due to a TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his brother, & his daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to January 2004, including in Operation Iraqi Freedom, and additional verified inactive duty for training (INACDUTRA) in the Army National Guard (ANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claims of service connection for a cerebrovascular accident with seizures, a cognitive disorder (characterized as bilateral hearing loss), a disability manifested by a loss of vision, and for a sleep disorder, each to include as due to a TBI.  The RO also denied the Veteran's claims of service connection for right foot strain, left foot strain, and for PTSD.

In a June 2011 rating decision, the RO granted service connection for Morton's neuroma with osteoarthritis and residuals right foot strain and for Morton's neuroma with osteoarthritis and residuals left foot strain and assigned a 10 percent rating for each foot, effective July 14, 2005.  In a September 2011 rating decision, the RO granted service connection for PTSD, assigning a 10 percent rating effective April 16, 2008.  There is no subsequent correspondence from the Veteran expressing disagreement with the ratings or effective dates assigned.  Accordingly, issues relating to right foot strain, left foot strain, and PTSD are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

The Veteran requested an audit of his VA disability compensation payments in a September 2011 letter.  To date, it does not appear that the RO has taken action on this audit request.  Therefore, the Board does not have jurisdiction over this request and it is referred to the AOJ for appropriate action.  

Unfortunately, as is explained below in greater detail, the issues of entitlement to service connection for a cerebrovascular accident with seizures, a cognitive disorder, and for a disability manifested by a loss of vision, each to include as due to a TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In statements on a VA Form 21-4138 dated on June 7, 2011, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claim of service connection for a sleep disorder, to include as due to a cerebrovascular accident with seizures.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for a sleep disorder, to include as due to a cerebrovascular accident with seizures.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the currently appealed rating decision issued in February 2007, the RO denied the Veteran's claim of service connection for a sleep disorder, to include as due to a cerebrovascular accident with seizures.  The Veteran has perfected a timely appeal with respect to this claim.  In statements on a VA Form 21-4138 dated on June 7, 2011, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his service connection claim for a sleep disorder, to include as due to a cerebrovascular accident with seizures.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's June 2011 VA Form 21-4138 requesting withdrawal of his appeal for service connection for a sleep disorder, to include as due to a cerebrovascular accident with seizures, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for a sleep disorder, to include as due to a cerebrovascular accident with seizures, is dismissed.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a cerebrovascular accident with seizures, a cognitive disorder (previously characterized as bilateral hearing loss), and for a disability manifested by a loss of vision, each to include as due to a TBI, can be adjudicated.

The Veteran essentially contends that he incurred a TBI while deployed to Iraq in support of Operation Iraqi Freedom.  He also contends that all of his currently appealed claims of service connection for a cerebrovascular accident with seizures, a cognitive disorder, and for a disability manifested by a loss of vision, are residuals of this in-service TBI.  He contends further that the RO misidentified his cognitive disorder as bilateral hearing loss.

The Veteran testified credibly before the Board in February 2012 that he experienced a TBI while in Iraq when the 5-ton truck he was driving ran over a crater created by a landmine or improvised explosive device (IED).  See Board hearing transcript dated February 28, 2012, at pp. 5.  Following the incident, the Veteran experienced a headache and "strange" neurological sensations including feeling that his left side was moving.  Id., at pp. 6.  He did not receive in-service medical treatment for his head injury.  Id., at pp. 6-7.  When he ran over the bomb crater in his truck in Iraq, the Veteran hit his head on the ceiling of the truck cab although he was not ejected from the truck itself.  Id., at pp. 19.  He stated that he had not been given a helmet or seat belt to wear at the time he was driving the truck in Iraq.  Id.  After hitting the bomb crater with his truck in Iraq, the Veteran continued driving.  Id., at pp. 20-21.  The Veteran's DD Form 214 confirms active combat service in an imminent danger area in Iraq in support of Operation Iraqi Freedom.  Thus, the Board finds that, because the Veteran's lay statements and hearing testimony concerning an in-service TBI are consistent with the facts and circumstances of his active combat service in Iraq, this evidence alone establishes that the Veteran experienced a TBI while in Iraq.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).

The Board notes that VA's duty to assist includes providing Veterans with examinations where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A review of the claims file shows that the Veteran's most recent VA brain and spinal cord and eye examinations occurred in March 2006 and his most recent VA audiology examination occurred in October 2008.  The Board also notes that VA revised and expanded the rating criteria for evaluating TBI and its residuals in October 2008.  See 75 Fed. Reg. 54705 (Sept. 23, 2008), codified at 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  None of the Veteran's VA examinations considered the revised criteria for evaluating residuals of a TBI because they occurred prior to the effective date of these expanded criteria.  Having reviewed the VA examinations of record, the Board finds that this evidence is inadequate for purposes of adjudicating the Veteran's service connection claims for a cerebrovascular accident with seizures, a cognitive disorder, and for a disability manifested by a loss of vision, each to include as due to a TBI.  See 38 C.F.R. § 4.2 (2011).  

The Veteran also provided credible testimony to the Board in February 2012 in which he contended that his service connection claim for a cognitive disorder had been mischaracterized by the RO as a service connection claim for bilateral hearing loss.  See Board hearing transcript dated February 28, 2012, at pp. 13-14.  He clarified the symptoms associated with the loss of vision that he attributed to residuals of his in-service TBI while in Iraq.  Id., at pp. 15-17.  A review of the competent evidence of record shows that the Veteran's cerebrovascular accident with seizures has been attributed to both a pre-service gunshot wound of the head and to his in-service TBI.  None of the VA clinicians who treated him for his cerebrovascular accident with seizures provided an opinion concerning whether the symptomatology attributable to his pre-service gunshot wound could be separated from the symptomatology attributable to his in-service TBI.  Given the foregoing, and especially in light of the length of time which has elapsed since the Veteran's most recent VA examinations in 2006 and in 2008, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his cerebrovascular accident with seizures, a cognitive disorder, and for a disability manifested by a loss of vision, each to include as due to a TBI.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a cerebrovascular accident with seizures, a cognitive disorder, and/or for a disability manifested by a loss of vision, each to include as due to a TBI, since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his cerebrovascular accident with seizures, to include as due to a TBI.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all manifestations of a cerebrovascular accident with seizures currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cerebrovascular accident with seizures, if diagnosed, is related to active service or any incident of service, to include an in-service TBI.  A complete rationale must be provided for any opinions expressed.

The examiner is asked to distinguish between any symptomatology of a cerebrovascular accident with seizures, if diagnosed, that is attributable to the Veteran's pre-service gunshot wound of the head and his in-service TBI, if possible.  The examiner is advised that the Veteran incurred a gunshot wound to the head in 1982 prior to his entry on to active service.  The examiner also is advised that the Veteran experienced a TBI in 2003 while deployed to Iraq in support of Operation Iraqi Freedom.  The examiner is advised further that the Veteran has contended that his cerebrovascular accident is a residual of his in-service TBI.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his cognitive disorder, to include as due to a TBI.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all manifestations of a cognitive disorder currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cognitive disorder, if diagnosed, is related to active service or any incident of service, to include an in-service TBI.  A complete rationale must be provided for any opinions expressed.

The examiner is asked to distinguish between any symptomatology of a cognitive disorder, if diagnosed, attributable to the Veteran's pre-service gunshot wound of the head and his in-service TBI, if possible.  The examiner is advised that the Veteran incurred a gunshot wound to the head in 1982 prior to his entry on to active service.  The examiner also is advised that the Veteran experienced a TBI in 2003 while deployed to Iraq in support of Operation Iraqi Freedom.  The examiner is advised further that the Veteran has contended that his cognitive disorder is a residual of his in-service TBI.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his disability manifested by a loss of vision, to include as due to a TBI.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all vision problems currently experienced by the Veteran, if possible, to include any light sensitivity or other symptoms related to a disability manifested by a loss of vision.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by a loss of vision, if diagnosed, is related to active service or any incident of service, to include an in-service TBI.  A complete rationale must be provided for any opinions expressed.

The examiner is asked to distinguish between any vision symptomatology attributable to the Veteran's pre-service gunshot wound of the head and his in-service TBI, if possible.  The examiner is advised that the Veteran incurred a gunshot wound to the head in 1982 prior to his entry on to active service.  The examiner also is advised that the Veteran experienced a TBI in 2003 while deployed to Iraq in support of Operation Iraqi Freedom.  The examiner is advised further that the Veteran has contended that his disability manifested by a loss of vision is a residual of his in-service TBI.

5.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


